Eish, O. J.
1 dissent as to tlie ruling enjoining the prosecution of the penal ordinance, on the ground that the facts of this case do not bring it within the exception to the general rule that a court of equity-will not enjoin prosecutions for criminal offenses, which rule applies both to violations of the criminal laws of the State and to quasi-criminal prosecutions under municipal ordinances. See cases cited in the first headnote of Baldwin v. City of Atlanta, 147 Ga. 28 (92 S. E. 630); Campbell v. City of Jefferson, 149 Ga. 70 (99 S. E. 124); Volunteers of America v. City of Atlanta, 152 Ga. 461 (110 S. E. 282).